Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-25 are rejected under 35 U.S.C. 103 as being unpatentable over Janky et al. (U.S. PG-PUB 2011/0064312, 'JANKY') in view of Quan et al. (U.S. PG-PUB 2010/0201682, 'QUAN').
Regarding claim 12, JANKY discloses a method of generating measurements of a three-dimensional building model, comprising: 


receiving a plurality of ground-level images capturing a building object (JANKY; FIG. 3B; ¶ 0069; “… mounting pole 330 may … be coupled to camera 120 to steady camera 120 above a surface, such as the ground, while capturing images” FIG. 4A; ¶ 0070; “FIG. 4A is perspective view 400 of a terrestrial scene … Perspective view 400 includes a building 410, a building 420 and several points of interest (1-8) that have been annotated … Camera location 409 denoted a location of camera 120 at the time of capture of image 405 …”); 
determining a location associated with the plurality of ground-level images (JANKY; ¶ 0068; “… the camera will have a port to receive precise GPS location information and record this in EXIF registers …” ¶ 0072; “… geographic location information regarding camera location 409 is accessed by camera 120 from a GNSS receiver 140 and automatically tagged into the metadata of the image file of image 405. [Alternatively] a user may manually provide similar information by manually tagging image 405 with location information such as the street address of building 410, or known survey point.”); 
[QUAN discloses this limitation, see Office action below.]
receiving a geo-referenced top-view orthogonal image of the building object based on the location associated with the plurality of ground-level images (JANKY; ¶ 0033; “Image database 110 [is] a database of georeferenced images of terrestrial scenes. The images of image database 110 include … features within each image that are geolocated to a coordinate system, such as a … GIS grid; World Geodetic System (WGS)-84; a latitude, longitude (and elevation) … The images included in image database 110 include … orthophotos (e.g., plan view type aerial and satellite images); facade or street view images (e.g., elevation type images); … models and/or blueprints (e.g., [CAD]/Engineering files) … Image database 110 also includes georeferenced data, … associated with database images. The images are searchable by criteria such as … camera location, and/or image location …” FIG. 5; ¶ 0074; “FIG. 5 is an aerial image 505 of the terrestrial scene of FIG. 4A … image 505 comprises an image that has been identified by image identification processor 210 from an image database 110 by searching on the location information tagged onto the image file of image 405. … aerial image 505 may come from or be sourced from a public, private, or government image database (e.g., Google Earth.TM.; … a private or public GIS database …) or from image database 110. … aerial image 505 is maintained in image database 110 for access by image database management system 115. After inclusion in image database 110, georeferenced content of an image, such as image 505, may be updated as additional or more accurate georeferencing data related to the image becomes available.”); 

    PNG
    media_image1.png
    231
    521
    media_image1.png
    Greyscale
                    
    PNG
    media_image2.png
    302
    328
    media_image2.png
    Greyscale

matching at least a first point and a second point of the three-dimensional building model to corresponding pixels in the geo-referenced top-view orthogonal image (JANKY; FIGS. 4-5; ¶ 0075; “Typically satellite type aerial imagery is georeferenced with coordinates such as latitude and longitude for at least top left and bottom right pixels in an image. In some instances, every identifiable feature in a satellite type aerial image, and possibly every pixel in an image pixel, may be georeferenced. … points 1-8 are annotated in image 505 and may be considered to be georeferenced. … points 1 and 3 are georeferenced, such as by latitude, longitude, and elevation within image 505. Reference feature determiner 215 … notes the overlap of points 1 and 3 between image 405 and image 505 and uses these as common reference points shared between the images” [The Examiner notes that FIG. 4C depicts at least eight ‘points of interest’ in the ‘image 405 of the terrestrial scene of FIG. 4A’, which the Examiner asserts is analogous to the three-dimensional building model. These ‘points of interest’ are then correlated to pixels in the georeferenced images depicted in FIG. 5.]); 

    PNG
    media_image3.png
    348
    507
    media_image3.png
    Greyscale

deriving a scale of the three-dimensional building model by geo-referencing all points within the three-dimensional building model based on the matching (JANKY; FIGS. 4-6; ¶ 0077; “FIG. 6 is a detail view 605 of a portion of the perspective adjusted image 405' of FIG. 4D. Detail view 605 is scaled according to information associated with the aerial image 505 of FIG. 5 … known length L1 is scaled as L1' between points 1 and 3 which were determined as common reference points between image 505 and image 405. Various points of interest, such as the relative (delta) x-axis coordinates of points 2 and 6 can be scaled from distance L1'. These distances are shown as X1 through X8.”); and 
generating a measurement between a third point and a fourth point of the three-dimensional building model based on the derived scale (JANKY; FIGS. 4-6; ¶ 0077; “Following the same scale as L1 a measuring stick in the z-axis is created to measure various scaled distances, such as measuring relative (delta) z-axis coordinates from point 3 to the delta z-axis coordinates of points 1, 6 and other locations in between. These z-axis distances are shown as Z1 through Z4, relative to a Z-coordinate of point 3 … feature locator 220 automatically accomplishes such scaling in conjunction with image 405', to determine coordinate information for points 2, 4, 5, and 6.”).

JANKY does not explicitly disclose generating a three-dimensional building model based on the plurality of ground-level images, wherein the three-dimensional building model represents the building object as a projection in three-dimensional space, which QUAN discloses instead (QUAN; FIG. 3; ¶ 0047; “… FIG. 3 illustrates a sequence of overlapping images 302 that have been captured … At 304, a set of semi-dense 3D points and all … camera positions, have been automatically obtained using structure from motion techniques. … the reconstruction can be registered with an optional approximate model 306 of the model subject (e.g., the building to be modeled)” ¶ 0048; “At 316, the facade is augmented with depth information [‘projection in 3-D space’] by augmenting subdivided patches of the flat facade with depth information obtained from the MAP estimation of the MRF with the data cost defined by the 3D points from the structure from motion. … the … facade can be combined with building model information (e.g., final geometry model, etc.) to create a 3D building model 322.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the method of generating measurements of a three-dimensional building model of JANKY to include the generating a three-dimensional building model based on the plurality of ground-level images, wherein the three-dimensional building model represents the building object as a projection in three-dimensional space of QUAN. The motivation for this modification could have been to implement facade modeling, and more particularly to generate 3-D facade models from captured, street-level images using point clouds and 3D building models.
Independent claim 19 recites essentially the same limitations and encompasses similar scope when compared to independent claim 12; therefore, the same rationale for combining references is maintained.
Regarding claim 19, JANKY-QUAN discloses one or more non-transitory computer-readable media storing instructions (JANKY; FIG. 17, element 1702) that, when executed by a system comprising one or more processors (JANKY; FIG. 17, elements 1706A-1706C), cause the one or more processors to perform operations (JANKY; FIG. 17; ¶ 0156-7) comprising: … ([The remaining limitations are repeated verbatim from those already recited in independent claim 12; see the rationale for their rejection above.]).
Regarding claim 13 and claim 20, JANKY-QUAN discloses the method of claim 12 and the one or more non-transitory computer-readable media of claim 19, wherein the plurality of ground-level images are captured using a smartphone (JANKY; FIG. 1; ¶ 0040; “Cameras 120, and in particular digital cameras, both still and video, are also fairly pervasive in modern society. It is appreciated that digital cameras 120 exist as standalone devices and are also bundled into a wide variety of multimedia devices and/or mobile communication devices such as mobile telephones, … and personal digital assistants.”).
Regarding claim 14 and claim 21, JANKY-QUAN discloses the method of claim 12 and the one or more non-transitory computer-readable media of claim 19, wherein generating the three-dimensional building model comprises: 
generating a three-dimensional point cloud of the building object based on the plurality of ground-level images (QUAN; ¶ 0038; “… subject matter provides semi-automatic image-based facade modeling. … embodiments … employ a set of images captured along a street to generate [3-D] facade models from images. … structure from motion can be used to automatically recover camera positions and point clouds for use in the … modeling techniques.” ¶ 0126; “… images were captured by two video cameras … mounted on a vehicle with a GPS/INS (Inertial Navigation System) INS. A sequence of 308 images from each camera were sampled. … resulting clouds of 3D points can be geo-registered with the GPS/INS data … the richness of the building texture is excellent for SFM, taking about 20 min. for segmentation on the ground.”).
Regarding claim 15 and claim 22, JANKY-QUAN discloses the method of claim 14 and the one or more non-transitory computer-readable media of claim 21, wherein generating the three-dimensional building model further comprises: 
identifying architectural features of the three-dimensional point cloud (QUAN; FIG. 10; ¶ 0088; “… window template 1006 [is] detected automatically (e.g., by a trained … model) or manually indicated on the texture images. Templates [are] matched across the reference texture image …”).
Regarding claim 16 and claim 23, JANKY-QUAN discloses the method of claim 15 and the one or more non-transitory computer-readable media of claim 22, further comprising: 

    PNG
    media_image3.png
    348
    507
    media_image3.png
    Greyscale


generating measurements of the architectural features based on the derived scale (JANKY; FIG. 6; ¶ 0077; “Following the same scale as L1 a measuring stick in the z-axis is created to measure … scaled distances, such as measuring relative (delta) z-axis coordinates from point 3 to the delta z-axis coordinates of points 1, 6 and other locations in between. These z-axis distances are shown as Z1 through Z4, relative to a Z-coordinate of point 3, where: Z1 is a height of point 1; Z2 is a height of the upper corner of a window; Z3 is the height of the lower corner of the window; and Z4 is a height of point 6.”).
Regarding claim 17 and claim 24, JANKY-QUAN discloses the method of claim 12 and the one or more non-transitory computer-readable media of claim 19, wherein matching at least the first point and the second point of the three-dimensional building model to corresponding pixels in the geo-referenced top-view orthogonal image comprises:  
matching at least two vertices of a planar surface of the three-dimensional building model (QUAN; FIG. 3; ¶ 0048; “At 316, the facade is augmented with depth information [‘planar surface of the 3-D building model’] by augmenting subdivided patches of the flat facade with depth information obtained from the MAP estimation of the MRF with the data cost defined by the 3D points from the structure from motion. … the … facade can be combined with building model information (e.g., final geometry model, etc.) to create a 3D building model 322.”) to corresponding pixels in the geo-referenced top-view orthogonal image (JANKY; FIGS. 4-5; ¶ 0075; “Typically satellite type aerial imagery is georeferenced with coordinates such as latitude and longitude for at least top left and bottom right pixels in an image. In some instances, every identifiable feature in a satellite type aerial image, and possibly every pixel in an image pixel, may be georeferenced. … points 1-8 are annotated in image 505 and may be considered to be georeferenced. … points 1 and 3 are georeferenced, such as by latitude, longitude, and elevation within image 505. Reference feature determiner 215 … notes the overlap of points 1 and 3 [‘matching at least two vertices of a planar surface’] between image 405 and image 505 and uses these as common reference points shared between the images.”).
Regarding claim 18 and claim 25, JANKY-QUAN discloses the method of claim 12 and the one or more non-transitory computer-readable media of claim 19, wherein generating the measurement between the third point and the fourth point of the three-dimensional building model based on the derived scale comprises: 
receiving a selection of the third point; 
receiving a selection of the fourth point (JANKY; FIGS. 4A-4C; ¶ 0072; “FIG. 4C represents an image 405 of the terrestrial scene of FIG. 4A that has been captured by camera 120 … points 1-8 are annotated. … one or more of points of interest can be user-annotated. … a user may utilize feature selection processor 125 to annotate one or more points, such as point 6, for which georeferencing information is desired. … some of these points may be automatically annotated or selected for georeferencing by corner/edge sensing software of feature selection processor 125, reference feature determiner 215, and/or photogrammetry software 250.”); 
determining, in three-dimensional space, a linear distance between the third point and the fourth point (JANKY; FIG. 5; ¶ 0075; “Between these common points, feature locator 220 determines the length of span L1 [‘linear distance’] in image 505 from the georeferenced information (e.g., latitude and longitude) associated with points 1 and 3 in image 505.”); and 
converting the linear distance to a geometric distance based on the derived scale, wherein generating the measurement is further based on the geometric distance (JANKY; FIG. 6; ¶ 0077; “FIG. 6 is a detail view 605 of a portion of the perspective adjusted image 405' of FIG. 4D. Detail view 605 is scaled according to information associated with the aerial image 505 of FIG. 5 … known length L1 is scaled as L1' between points 1 and 3 [‘converting the linear distance to a geometric distance based on the derived scale’] which were determined as common reference points between image 505 and image 405. Various points of interest, such as the relative (delta) x-axis coordinates of points 2 and 6 can be scaled from distance L1'. These distances are shown as X1 through X8.”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M COFINO whose telephone number is (303) 297-4268. The examiner can normally be reached Monday-Friday 10A-4P MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT W CHANG can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M COFINO/Examiner, Art Unit 2619                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2619